Title: From Thomas Jefferson to William Rawle, 26 June 1793
From: Jefferson, Thomas
To: Rawle, William



Sir
June 26. 1793.

It being left to the Executive to determine the case of the ship William, I will beg the favor of your information whether the parties had provided evidence on both sides as to the distance of the capture from the shore, and whether a copy of it could be furnished us? We shall thank you also for the authorities (a citation of them I mean) quoted on both sides to prove what is the distance to which a state may extend it’s protection. I am with much esteem, Sir, Your most obedt. humble servt.

Th: Jefferson

